[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 10, 2007
                               No. 06-13445                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                       D. C. Docket No. 05-00016-CR-6

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

DONALD DICKERSON,

                                                         Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                                 (April 10, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     A jury convicted appellant of knowingly and intentionally making his
residence available from 1995 through July 2005 for the purpose of distributing

drugs in violation of 21 U.S.C. § 856(a)(2), and the district court sentenced him to

prison for a term of 170 months. He now appeals, seeking a new trial on the

grounds that the district court abused its discretion (1) in precluding him from

introducing into evidence payroll records purportedly indicating that he was

working at the time an undercover agent said he observed him at his residence

during a controlled drug buy, and (2) in limiting his attorney’s cross-examination

of prosecution witnesses.1 We find no merit in either ground and therefore affirm.

       The evidence of guilt in this case was overwhelming. The evidence – much

of it consisting of the testimony of drug traffickers and users – established that

throughout the time frame indicated in the indictment, appellant’s residence was

used to cook crack cocaine and as a place where drug sellers and buyers met to

consummate their transactions. On many occasions appellant was present and

tacitly, if not explicitly, approved of what was going on.

       Appellant was a city firefighter whose working hours were such that he was

able to hold several odd jobs on the side: car detailing (which he did in his yard),

apartment maintenance, floor waxing and lawn work. His residence was, as police



       1
          Appellant’s attorney objected to the court’s action in limiting cross-examination with
respect to one witness only, Gantry Habersham. As for the other witnesses, appellant voiced no
objection.

                                                2
officers described it, a “hot spot” for sales of crack cocaine, “a bee-hive of

activity,” and “one of the hottest locations in town” for drug trafficking. The

trafficking spanned at least a decade. One drug user bought crack at appellant’s

home at least 40 or 50 times from 1994-1997, and a Jamaican drug dealer delivered

narcotics to the house on approximately 100 occasions from 2002-2003.                   Given

the frequency of drug dealing at appellant’s residence, officers obtained two search

warrants and videotaped their execution. The first search occurred in 1995, at

eleven o’clock at night, and uncovered crack cocaine, marijuana, drug

paraphernalia, a .380 caliber pistol, and cash.2 Three individuals were arrested,

charged with drug offenses, and convicted.3

       Drug trafficking at appellant’s residence abated for a while following this

incident, but by 1998, the police had enough concrete evidence of drug dealing

there to obtain another search warrant. Executing the warrant, the officers found

crack cocaine and various items of drug paraphernalia. They arrested appellant

later in the day; he told them that he knew drugs were being dispensed at his home,

but that he had no control over it.

       2
          Appellant was not present when the officers arrived to execute the search warrant. But
his children were. They called him at the fire station, and he arrived at the scene a short time
later.
       3
          Before leaving appellant’s residence that evening, a Georgia Bureau of Investigation
agent told appellant that his house was “a known drug distribution area,” subject to forfeiture,
and cautioned him to “take control” of the place.

                                                 3
       Drug dealing at appellant’s residence continued. Drug users testified that

when they went to the house to purchase drugs, appellant would call his children or

his daughter’s boyfriend – so they could handle the deal. If they failed to respond,

he would sell the users the crack cocaine they were seeking.

                                                I.

       Appellant’s first ground for a new trial is that the court abused its discretion

in barring the admission of Pawn City payroll records which, appellant submits,

indicated that he was working during the afternoon of July 8, 2004, when,

according to a DEA agent’s testimony, he was present at his residence while the

agent and a confidential informant (CI) were there to purchase two ounces of crack

cocaine.4 The payroll records showed that, on July 8, appellant was paid $65 for

unspecified work at one Pawn City location and $25 for cutting grass at another

Pawn City location.5 The court excluded the records in response to the

Government’s objection that appellant, in waiting until the second day of trial –

during the defendant’s case – had failed to produce them as required by Federal

Rule of Criminal Procedure 16.

       4
          The agent and (CI) purchased the crack from appellant’s daughter’s boyfriend, Kerry
Lipsey, who cooked it in appellant’s kitchen while they waited. Gantry Habersham, a drug
dealer (unconnected to the controlled buy), said that appellant was present in the kitchen while
Lipsey was cooking the crack.
       5
          No one at Pawn City could testify that appellant worked for Pawn City on July 8, and if
he did for how long, or was simply paid that day.

                                                4
      The parties had reciprocal discovery obligations under Rule 16. A district

court has the authority to remedy a party’s failure to comply with the rule’s

discovery requirements, including barring “that party from introducing the

undisclosed evidence.” Fed. R. Crim. P. 16(d)(2)(C). Appellant’s attorney offered

the court no justifiable reason for his delay in providing the Government with the

payroll records. The records were readily available; in fact, counsel had been to

Pawn City to retrieve the records yet failed to obtain them and turn them over to

the prosecution. Allowing the records to come before the jury would have

prejudiced the Government. Although the Government could have asked the court

for a recess so it could examine the records and prepare to meet them, the trial was

about to conclude – as soon as appellant rested his defense. Under the

circumstances at hand, we find no abuse of discretion in the court’s refusal to allow

the records into evidence.

      Even if we were to assume that the court should have allowed the records to

come before the jury, we would be hard pressed to hold that the court’s ruling

prejudiced appellant’s substantial rights. As noted above, the evidence of guilt was

overwhelming, and the July 8 episode was merely one of many drug transactions

that spanned a ten-year period of continuous drug trafficking.

                                         II.



                                          5
      Appellant complains of the court’s limitation of his cross-examination of

prosecution witnesses. The cross-examination at issue concerned statements

appellant made to police officers regarding his knowledge of the drug trafficking

taking place at his residence. As noted in the margin, appellant only objected to

the court’s limitation of his cross-examination of Gantry Habersham. His attorney

cross-examined Habersham about his prior felonies and that his cooperation with

the Government led to charges being dropped.6 On several occasions, the

Government objected to counsel’s questions – usually because Habersham had

either already answered them or was obviously unable to do so – and the court

sustained the objections. On the second day of trial, counsel argued that the court

should have allowed him further latitude in cross-examining Habersham about the

criminal charges that had been lodged against him. In response, the court stated

that counsel could recall Habersham to the witness stand for that purpose. For

reasons not disclosed by the record, counsel chose not to recall him.

      We find no abuse of discretion in the court’s handling of appellant’s cross-

examination of this witness. Counsel was fully able to impeach Habersham’s

credibility. In the end, in light of the overwhelming evidence of guilt, further

cross-examination would have done nothing to avoid an adverse verdict.


      6
       The court properly stopped counsel from impeaching Habersham with an inadmissible
DEA report.

                                            6
In sum, we find no lawful reason for granting appellant an new trial.

AFFIRMED.




                                   7